Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0350637 A1 (KWON).
With respect to claim 1, KWON shows a refrigerator comprising: a cabinet (100) defining a storage space; a door (200) provided in front of the cabinet, the door comprising a main door (210) including an opening and a sub door (220) to open or close the opening of the main door; a shelf (bottom horizontal surface of the compartment on the main door 210, Fig.5 connected to shelf guard 300; the bottom surface of the main door can be equivalent to a shelf in the similar manner as to applicant’s invention’s bottom surface 121 of the housing of the main door constitute at the lowermost shelf; paragraph 0085 of applicant’s specification) the provided inside the cabinet (at 120, Fig.1, Fig.5); a shelf guard (300, Fig.5) disposed at the opening of the main door to protrude upward from a front end of the shelf so as to provide a protrusion (Fig.7) , the shelf guard provided to be movable (Fig.5, Fig.7); and a rotation guide device  (500, 600, Fig.2) to guide a movement of the shelf guard so that, when the sub 
With respect to claim 2, wherein the rotation guide device comprises: a projection (600, Fig.2) provided at the sub door (220); and a moving part (520) provided at the main door, the moving part being movable by the projection when the sub door closes on the opening of the main door (section 0239). 
With respect to claim 3, wherein the rotation guide device further comprises: a support bracket (510, Fig.12) to movably support the moving part; and a bracket guide (570, 575) provided in a space between a front portion and a rear portion of the support bracket, the bracket guide being inserted into the moving part (520) wherein the moving part moves in the space between the front portion and the rear portion of the support bracket (Fig.14, Fig.15). 
With respect to claim 4, wherein the rotation guide device further comprises a bracket spring (540, Fig.12, section 0205, section 0213) provided at the support bracket (510) to provide restoring force to the moving part so that the moving part (520) advances forward when the sub door is being opened. 
With respect to claim 5, wherein the rotation guide device further comprises a gear assembly (530) interlocked with the moving part  (520) and coupled to the shelf guard (section 0157), and the gear assembly comprises a connection bar (531, Fig.12, section 0171) coupled to a lateral surface of the shelf guard (via rotating shaft of the shelf guard, section 0171) so that an upper portion of the shelf guard rotates forward with respect to a lower portion of the shelf guard. 
. 
3.	Claims 1, 2, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0081423 A1 (KWON ‘423).
With respect to claims 1, 16 and 20,  KWON ‘423 shows a refrigerator comprising: a cabinet (110) defining a storage space; a door (132a, 151) provided in front of the cabinet, the door comprising a main door (132a) including an opening and a sub door (151) to open or close the opening of the main door; a shelf (181, Fig.3) the provided inside the cabinet (Fig.2); a shelf guard (185) disposed at the opening of the main door to protrude upward from a front end of the shelf so as to provide a protrusion (Fig.6) , the shelf guard provided to be movable (Fig.5, Fig.6); and a rotation guide device  (161, 182, Fig.3) to guide a movement of the shelf guard so that, when the sub door (151) is opened, the rotation guide device operates with the opening of the sub door to allow the shelf guard (185) to move and extend to a front side of the opening (Fig.3, section 0045). 
With respect to claim 2, wherein the rotation guide device comprises: a projection (163, Fig.3) provided at the sub door (151); and a moving part (182) provided at the main door (132), the moving part (182) being movable by the projection (163) when the sub door (151) closes on the opening of the main door (section 0048).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-5, 17-19 rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081423 A1 (KWON ‘423) in further view of US Patent 9,879,901 B2 (Lim).
With respect to claim 3, KWON ‘423 doesn’t show a support bracket. Lim shows wherein the rotation guide device (430, 137, Fig.2) further comprises: a support bracket (410, Fig.10) to movably support the moving part (430, Fig.9A); and a bracket guide (440, 452, Fig.10) provided in a space between a front portion and a rear portion of the support bracket, the bracket guide being inserted into the moving part (inside holes 432, 434) wherein the moving part (430, Fig.10) moves in the space between the front portion and the rear portion of the support bracket (410). It would have been obvious to one having ordinary skill in the art to modify the rotation guide device of KWON ‘423 with the rotation guide device of Lim, in order to provide a synchronized mechanism to guide and move the shelf guard in a stable movement and speed.
With respect to claim 4, the combination (Lim) teaches wherein the rotation guide device further comprises a bracket spring (450, 450, Fig.10) provided at the support bracket (410) to provide restoring force to the moving part so that the moving part (430) advances forward when the sub door is being opened (Col.11 lines 16-21). 
With respect to claim 5, the combination (Lim) teaches wherein the rotation guide device further comprises a gear assembly (470, 460, Fig.10) interlocked with the 
With respect to claims 17-19, modified KWON ‘423 shows the claimed device as described above. 
6.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081423 A1 (KWON ‘423) in view of US Patent 9,879,901 B2 (Lim) in further view of US 2010/0326122 A1 (SEO).
With respect to claim 9, modified KWON ‘423 doesn’t show a support bracket. SEO shows a support bracket (240, Fig.9/124, Fig.8) to support the shelf (200), the support bracket having a plurality of support grooves (244, Fig.9/128, Fig.8) defined in a vertical direction; and a support plate (210, Fig.2, Fig.9) having a support projection (224/124) capable of being inserted into one of the plurality of support grooves. It would have been obvious to one having ordinary skill in the art to include a support bracket with grooves to selectively support the shelf of modified KWON ‘423 and a support plate on the shelf to secure to the bracket, such as shown by SEO, in order to vertically adjust the position of the shelf on the main door.
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0350637 A1 (KWON) in further view of US 2010/0176702 A1 (KIM).
	With respect to claim 15, KWON shows wherein the shelf comprises a first shelf, a second shelf spaced upward from the first shelf, and a third shelf spaced upward from the second shelf (Fig.3), and the first and third shelves are fixed. KWON doesn’t show .
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0350637 A1 (KWON) in view of US 2010/0326122 A1 (SEO).
	With respect to claim 15, KWON shows wherein the shelf comprises a first shelf, a second shelf spaced upward from the first shelf, and a third shelf spaced upward from the second shelf (Fig.3), and the first and third shelves are fixed. KWON doesn’t show the second shelf is movable in the vertical direction.  SEO shows the second shelf (200, Fig.4) is movable in the vertical direction (via longitudinal groove 126, Fig.5).  It would have been obvious to one having ordinary skill in the art to modify the middle shelf of KWON such that it is movable in the vertical direction, as taught by SEO, in order to adjust the vertical spacing between the shelves to accommodate different sized objects there in between.

Allowable Subject Matter
9.	Claims 6-8, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.